Title: From George Washington to John Augustine Washington, 31 May–4 June 1776
From: Washington, George
To: Washington, John Augustine



Dear Brother,
Philadelphia May 31st[–4 June] 1776

Since my arrival at this place, where I came at the request of Congress, to settle some matters relative to the ensuing Campaign I have received your Letter of the 18th from Williamsburg,

& think I stand indebted to you for another, which came to hand sometime ago, in New York.
I am very glad to find that the Virginia Convention have passed so noble a vote, with so much unanimity—things have come to that pass now, as to convince us, that we have nothing more to expect from the justice of G: Britain—also, that She is capable of the most delusive Arts; for I am satisfied that no Commissioners ever were design’d, except Hessians & other Foreigners; and that the Idea was only to deceive, & throw us off our guard—the first it has too effectually accomplished, as many Members of Congress, in short, the representation of whole Provences, are still feeding themselves upon the dainty food of reconciliation; and thô they will not allow that the expectation of it has any influence upon their judgments (with respect to their prepar[at]ions for defence) it is but too obvious that it has an operation upon every part of their conduct, and is a clog to their proceedings—it is not in the nature of things to be otherwise, for no Man, that entertains a hope of seeing this dispute speedily, and equitably adjusted by Commissioners, will go to the same expence, and run the same hazards to prepare for the worst event as he who believes that he must conquer, or submit to unconditional terms, & its concomitants, such as Confiscation, hanging, &ca, &ca.
To form a new Government, requires infinite care, & unbounded attention; for if the foundation is badly laid the superstructure must be bad. too much time therefore, cannot be bestowed in weighing and digesting matters well—we have, no doubt, some good parts in our present constitution—many bad ones we know we have, wherefore no time can be misspent that is imployed in seperating the Wheat from the Tares—My fear is, that you will all get tired and homesick, the consequence of which will be, that you will patch up some kind of Constitution as defective as the present—this should be avoided—every Man should consider, that he is lending his aid to frame a Constitution which is to render Million’s happy, or Miserable, and that a matter of such moment cannot be the Work of a day.
I am in hopes to hear some good Acct from No. Carolina—If Clinton has only part of his force there, and not strongly Intrenchd, I should think Genl Lee will be able to give a very good Acct of those at Cape Fare—Surely Administration must intend

more than 5000 Men for the Southern district, otherwise they must have a very contemptable opinion of those Colonies, or have great expectation of assistance from the Indians, Slaves, & Tories. We expect a very bloody Summer of it at New York & Canada, as it is there I expect the grand efforts of the Enemy will be aim’d; & I am sorry to say that we are not, either in Men, or Arms, prepared for it. however, it is to be hoped that if our cause is just, as I do most religiously believe it to be, the same Providence which has in many Instances appeard for us, will still go on to afford its aid.
Your Convention is acting very wisely in removing the disaffected, Stock, &ca from the Counties of Princess Anne & Norfolk; and are much to be commended for their Attention to the Manufacture of Salt, Salt Petre, Powder, &ca. No time, nor expence should be spared to accomplish these things.
Mrs Washington is now under Innoculation in this City; & will, I expect, have the Small pox favourably—this is the 13th day, and she has very few Pustules—she would have wrote to my Sister but thought it prudent not to do so, notwithstanding there could be but little danger in conveying the Infection in this Manner. She joins me in love to you, her, and all the little ones—I am with every Sentiment of regard, Dr Sir Yr Most Affecte Brother

Go: Washington

